DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a solid-state transducer (SST) system comprising “wherein the sense resistors of the plurality of SST modules are configured to provide an indication of the first current to an external driver and are coupled in parallel in a second circuit, wherein the second circuit includes a sense input channel and a sense return channel”, in combination with the other limitations of the claim.

Dependent claims 2-11 are allowed by virtue of its dependency.

Regarding claim 12. the prior art fails to teach or reasonably suggest a solid-state transducer (SST) system comprising “wherein each sense resistors of the plurality of sense resistors is configured to provide an indication of the first current to an external driver and is coupled in parallel in a second circuit, wherein the second circuit includes a sense input channel and a sense return channel”, in combination with the other limitations of the claim.

Dependent claims 13-19 are allowed by virtue of its dependency.

Regarding claim 20. the prior art fails to teach or reasonably suggest a solid-state transducer (SST) system comprising “wherein the sense resistors of the plurality of SST modules are configured to provide an indication of the first current to the driver and are coupled in parallel to sense resistance measurement circuitry of the driver in a second circuit, wherein the second circuit includes a sense input channel and a sense return channel”, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831